       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 1 of 10



 1   LAKESHORE LAW CENTER
 2   Jeffrey Wilens, Esq. (State Bar No. 120371)
     18340 Yorba Linda Blvd., Suite 107-610
 3   Yorba Linda, CA 92886
 4   714-854-7205
     714-854-7206 (fax)
 5   jeff@lakeshorelaw.org
 6
     THE SPENCER LAW FIRM
 7   Jeffrey P. Spencer, Esq. (State Bar No. 182440)
 8   2 Venture, Suite 220
     Irvine, CA 92618
 9   949-240-8595
10   949-377-3272 (fax)
     jps@spencerlaw.net
11
12   Attorneys for Plaintiffs
13                        UNITED STATES DISTRICT COURT,
14                    NORTHERN DISTRICT OF CALIFORNIA,
15                                   SAN JOSE DIVISION
16   OLGA SHMAKOVA,                    )       Case No. 5:19-cv-01284-NC
17   GEOFFREY HASBROOK,                )       Assigned for all purposes to:
     on behalf of themselves and all   )       Hon. Nathanael M. Cousins
18   persons similarly situated,       )       Courtroom 5
                                       )       Complaint filed March 10, 2019
19                Plaintiffs,          )
20
                                       )       Class Action
                  v.                   )
21                                     )       FIRST AMENDED COMPLAINT FOR
     HUMMINGBIRD FUNDS, LLC D/B/A )            1. Violation of Unfair Competition Law
22   BLUE TRUST LOANS,                 )       (Business and Professions Code § 17200
     and Does 1 through 100 inclusive, )       et. seq.)
23                                     )
24                Defendants.          )
                                       )
25                                     )

26   Plaintiffs allege as follows:
27                                           PARTIES
28
                                                1
                                       FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 2 of 10



 1   1. Plaintiffs OLGA SHMAKOVA and GEOFFREY HASBROOK, individuals, bring this
 2      action on behalf of themselves, and on behalf of a class of similarly situated persons
 3
        pursuant to Rule 23. Plaintiffs are citizens of the State of California and competent
 4
        adults.
 5
     2. Plaintiffs are informed and believe, and thereupon allege, that Defendant
 6
 7      HUMMINGBIRD FUNDS, LLC D/B/A BLUE TRUST LOANS is now, and at all times

 8      mentioned in this Complaint was, a limited liability company that is a citizen of the

 9      State of Wisconsin.
10   3. Plaintiffs do not know the true names or capacities of the Defendants sued herein as
11
        DOES 1 through 100 inclusive, and therefore sue these Defendants by such fictitious
12
        names. Plaintiffs will amend this complaint to allege their true names and capacities
13
        when ascertained. Plaintiffs are informed and believe, and thereon allege, that each
14
15      of these fictitiously named Defendants is responsible in some manner for the

16      occurrences herein alleged, and that Plaintiffs’ damages as herein alleged were
17      proximately caused by those Defendants. Each reference in this complaint to
18
        “Defendant” or “Defendants” or to a specifically named Defendant refers also to all
19
        Defendants sued under fictitious names.
20
     4. Plaintiffs are informed and believe, and thereon allege, that at all times herein
21
22      mentioned each of the Defendants, including all Defendants sued under fictitious

23      names, and each of the persons who are not parties to this action but are identified by

24      name or otherwise throughout this complaint, was the alter ego of each of the
25
        remaining Defendants, was the successor in interest or predecessor in interest, and
26
        was the agent and employee of each of the remaining Defendants and in doing the
27
        things herein alleged was acting within the course and scope of this agency and
28
                                               2
                                    FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 3 of 10



 1      employment.
 2                                      JURISDICTION
 3
     5. This Court has jurisdiction under the Class Action Fairness Act because Plaintiffs
 4
        and all class members are citizens of the State of California and the only named
 5
        Defendant is a citizen of the State of Wisconsin. The number of class members is at
 6
 7      least 1,000 and the amount in controversy, being the amount of money owed in

 8      restitution to class members is more than $5,000,000, exclusive of interest or costs.

 9      Finally, the acts of unfair competition committed against Plaintiffs occurred in the
10      State of California, Santa Clara County, so the Northern District of California is the
11
        correct venue.
12
                         CLASS ALLEGATIONS AND JURISDICTION
13
     6. Plaintiffs are members of a class of persons, the members of which are similarly
14
15      situated to each other member of that class. The class is defined as follows:

16                All California residents who, on or after March 11, 2015,
                  signed Defendant’s “Consumer Installment Loan Agreement”
17                that prohibits arbitration of disputes and who paid back at
18                least one dollar to Defendant.

19   7. Plaintiffs are informed and believe, and thereupon allege, that the class Plaintiffs

20      represent includes at least 1,000 persons who contracted to enter into installment
21      loans with Defendant during the aforementioned time frame and who paid back
22
        money.
23
     8. Plaintiffs are informed and believe, and thereupon allege, that the amount in
24
        controversy, being the amount of money paid to Defendant by the class members
25
26      during the class period, exceeds $5,000,000.

27   9. The identity of the members of the class is ascertainable from Defendant’s own
28
                                               3
                                    FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 4 of 10



 1      business records or those of its agents.
 2   10. The Plaintiffs and Class Members’ claims against Defendant involve questions of law
 3
        or fact common to the class that are substantially similar and predominate over
 4
        questions affecting individual Class Members in that all Class Members executed
 5
        substantially identical form agreements prepared by Defendant, all contracts
 6
 7      identified Defendant as the lender and imposed similar finance charges, and the same

 8      question as to the legality of the agreement applies to each Class Member.

 9   11. The claims of Plaintiffs are typical of the claims of the members of the Class.
10   12. Plaintiffs can fairly and adequately represent the interests of the Class.
11
              FIRST CAUSE OF ACTION FOR VIOLATION OF THE UNFAIR
12
          COMPETITION LAW AGAINST ALL DEFENDANTS (BROUGHT AS
13
                        INDIVIDUAL ACTION AND CLASS ACTION)
14
15   13. Plaintiffs incorporate in this cause of action the allegations contained in paragraphs 1

16      through 12, inclusive.
17   14. The Unfair Competition Law prohibits any person from engaging in unfair
18
        competition as that term is defined in Business and Professions Code § 17200, which
19
        includes any “unlawful, unfair or fraudulent business act or practice,” “unfair,
20
        deceptive, untrue or misleading advertising,” and any act prohibited by Chapter 1
21
22      (commencing with section 17500) of Part 3 of Division 7 of the Business and

23      Professions Code.

24   15. During the Class Period, Defendant violated various sections of the Financial Code as
25
        set forth below, which constituted an unlawful business practice.
26
     16. Defendant is a private company that offered installment loans over the Internet to
27
        California residents. Although Defendant claims to be affiliated with an Indian tribe
28
                                                   4
                                     FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 5 of 10



 1      that owns tribal land in Wisconsin, none of the class members ever visited that tribal
 2      land to obtain the loans in question.
 3
     17. On January 10, 2018, Plaintiff Shmakova obtained a $600 loan from Defendant, which
 4
        subsequently withdrew $712 from her bank account and deemed the loan satisfied.
 5
        Plaintiff is informed and believes and thereupon alleges the APR was over 400%.
 6
 7   18. On January 22, 2018, Plaintiff Shmakova obtained a second loan, this one for $1,000,

 8      from Defendant, which subsequently withdrew $1,989.54 from her bank account.

 9      Defendant claims she owes additional money. The APR was 635%.
10   19. On April 17, 2018, Plaintiff Hasbrook obtained a $150 loan from Defendant, which
11
        subsequently withdrew $454 from his bank account. Defendant claims he owes
12
        additional money. The APR was 736%.
13
     20. During the class period, Defendant made similar loans to the class members,
14
15      depositing money in their bank accounts and then withdrawing money from their

16      bank accounts to repay itself principal and interest charges.
17   21. California Financial Code § 22000, et. seq., the California Financing Law (formerly
18
        known as Finance Lenders Law), regulates the making of loans of this type in
19
        California.
20
     22. During the relevant time frame, Defendant qualified as a “finance lender” pursuant to
21
22      Financial Code § 22009.

23   23. Financial Code § 22203 defines a “consumer loan” as a loan “the proceeds of which

24      are intended by the borrower for use primarily for personal, family, or household
25
        purposes.”    Defendant’s loans were made for personal, family and household
26
        purposes. In any event, any loan for less than $5,000 is always deemed a consumer
27
        loan regardless of its purpose pursuant to Financial Code § 22204.
28
                                                5
                                    FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 6 of 10



 1   24. Financial Code § 22303 sets the maximum amounts that may be imposed for charges
 2      on consumer loans.     The term “charges” includes “the aggregate interest, fees,
 3
        bonuses, commissions, brokerage, discounts, expenses, and other forms of costs
 4
        charged, contracted for, or received by a licensee or any other person in connection
 5
        with the investigating, arranging, negotiating, procuring, guaranteeing, making,
 6
 7      servicing, collecting, and enforcing of a loan or forbearance of money, credit, goods,

 8      or things in action, or any other service rendered.” (Financial Code § 22200.) The

 9      term “finance charges” will be used in this complaint to refer to what § 22303 calls
10      “charges.”
11
     25. Pursuant to Financial Code § 22303, the maximum that can be legally imposed as
12
        finance charges depends on the amount of the loan. This law does not apply to loans
13
        of more than $2,500. The first $250 of principal has a maximum monthly finance
14
15      charge of 2.5% or an APR of 36%. The next $675 of principal has maximum monthly

16      finance charges of 2%, the next $749 of principal has maximum monthly finance
17      charges of 1.5% and the remaining portion up to $899 has a maximum monthly
18
        finance charge of 1%. Therefore, under no conditions, can a loan of this nature in
19
        California impose an APR greater than 36% and usually the cap will be lower.
20
     26. The actual APR for the loans obtained by Plaintiffs and class members was more than
21
22      twice the maximum 36% allowed under the foregoing law. Therefore, Defendant

23      violated this requirement.

24   27. In addition, Financial Code § 22100 (a) provides “No person shall engage in the
25
        business of a finance lender or broker without obtaining a license from the
26
        commissioner.”
27
     28. Financial Code § 22155 provides: “No finance lender, broker, or mortgage loan
28
                                               6
                                     FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 7 of 10



 1      originator licensee shall transact the business licensed or make any loan provided for
 2      by this division under any other name or at any other place of business than that
 3
        named in the license except pursuant to a currently effective written order of the
 4
        commissioner authorizing the other name or other place of business.”
 5
     29. The name of the lender listed on Defendant’s loan agreements was “Hummingbird
 6
 7      Funds, LLC d/b/a Blue Trust Loans.” This entity never had a finance lenders license

 8      or authorization from any California government official.        Therefore, Defendant

 9      violated this requirement.
10   30. In addition, Financial Code § 22151 specifies that a finance lenders license “shall be
11
        conspicuously posted in the place of business authorized by the license.” Defendant
12
        made loans to California residents solely over the Internet using one of several
13
        websites. None of those websites contained a copy of any finance lenders license.
14
15      Therefore, Defendant violated this requirement.

16   31. Additionally, Financial Code § 22162 states that “No licensee shall place an
17      advertisement disseminated primarily in this state for a loan unless the licensee
18
        discloses in the printed text of the advertisement, or in the oral text in the case of a
19
        radio or television advertisement, the license under which the loan would be made or
20
        arranged.” Defendant disseminated advertisements in the state of California offering
21
22      loans to consumers, including through its websites and in the loan agreements, but

23      those advertisements did not disclose the license under which the loan would be made

24      or arranged. Therefore, Defendant violated this requirement.
25
     32. Hence, Defendant willfully violated Financial Code §§ 22303, 22100, 22155, 22151,
26
        and 22162.
27
     33. Financial Code § 22750 provides:
28
                                               7
                                     FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 8 of 10



 1                  (a) If any amount other than, or in excess of, the
                    charges permitted by this division is willfully
 2
                    charged, contracted for, or received, the contract of loan is
 3                  void, and no person has any right to collect or receive any
                    principal, charges, or recompense in connection with the
 4
                    transaction.
 5                  (b) If any provision of this division is willfully
 6                  violated in the making or collection of a loan, whether by a
                    licensee or by an unlicensed person subject to this division,
 7                  the contract of loan is void, and no person has any right to
 8                  collect or receive any principal, charges, or recompense in
                    connection with the transaction. (emphasis added)
 9
     34. Defendant violated both subdivisions (a) and (b). As a result, the loans made to
10
        Plaintiffs and the class members during the relevant time frame were void as a matter
11
12      of law and “no person has any right to collect or receive any principal, charges, or

13      recompense in connection with the transaction.” Defendant withdrew money from

14      Plaintiffs and class members’ bank accounts which it had no “right to collect or
15
        receive.”
16
     35. As a proximate result of the violation of the UCL as set forth above, Plaintiffs and class
17
        members suffered injury in fact and sustained monetary loss (hundreds of dollars
18
        each) according to proof.
19
20   36. Pursuant to Business and Professions Code § 17203 and § 17204, Plaintiffs are

21      empowered to compel Defendant to restore to Plaintiffs and the class members the
22      money or property that Defendant acquired as a result of the aforementioned acts
23
        which constituted unfair competition.
24
     37. Defendant continues to offer these predatory loans to California residents and
25
        continues to collect payments on the loans, even though it is not licensed to offer or
26
27      make these loans in California. Thus, the conduct of Defendant will continue to harm

28
                                                 8
                                     FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 9 of 10



 1      the general public unless it is enjoined.
 2                                REQUEST FOR JURY TRIAL
 3
        WHEREFORE, Plaintiffs request trial by jury.
 4
                                      PRAYER FOR RELIEF
 5
            WHEREFORE, Plaintiffs pray for judgment on all causes of action against
 6
     Defendant as follows:
 7
 8   1. For an order certifying this matter as a class action;

 9   2. For a declaration of the rights and liabilities of the parties including a declaration that

10      installment loans made with the Plaintiffs and class members were illegal and any debt
11      owed by Plaintiffs and the Class is void;
12
     3. For preliminary and permanent injunctive relief pursuant to Business and Professions
13
        Code § 17203 restraining and enjoining Defendant from continuing the acts of
14
        unlawful competition set forth above, requiring Defendant to take any acts needed to
15
16      prevent further violations, and requiring Defendant to take affirmative measures to

17      redress past wrongdoings, such as by correcting credit reports and cancelling debts;
18   4. For an order requiring Defendant to provide an accounting of all moneys which it may
19
        have received as a result of the acts and practices found to constitute unfair
20
        competition under Business and Professions Code § 17200;
21
     5. For an order that Defendant identify, locate and make restitution to affected members
22
23      of the general public, and specifically Plaintiffs and the members of the class, and all

24      additional orders necessary to accomplish this purpose, pursuant to Business and
25      Professions Code § 17203;
26
     6. On the first cause of action, for cancellation of the debt arising from the loans and
27
        forfeiture of Defendant’s right to recover principal, interest or any other sum on the
28
                                                 9
                                     FIRST AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 9 Filed 03/14/19 Page 10 of 10



 1      loans and restitution to Plaintiffs and the Class of any amounts paid by them to
 2      Defendant on the loans;
 3
     7. For interest on the sum of money awarded as restitution;
 4
     8. For reasonable attorney's fees pursuant to Civil Code § 1717, pursuant to the “common
 5
        fund” doctrine, and pursuant to the “substantial benefit” doctrine.
 6
 7   9. For costs of suit incurred herein; and

 8   10. For such other and further relief as the court may deem proper.

 9   DATED: March 14, 2019
10
                         Respectfully submitted,
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 10
                                    FIRST AMENDED COMPLAINT
